Citation Nr: 0005546	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  92-16 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for a left shoulder 
condition, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Mr. Michael G. Simon, Attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel

INTRODUCTION

The veteran had active service from January 1952 to December 
1953.

This appeal arises from a February 1990 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which continued a prior 
evaluation for a service connected left shoulder disability 
and determined that no new and material evidence had been 
submitted to reopen a claim for service connection for a 
nervous condition secondary to service-connected hearing 
loss.  The veteran has appealed to the Board of Veteran's 
Appeals (Board) for favorable resolution.

In April 1997, the Board determined that the veteran's claim 
for service connection for a nervous condition secondary to 
service-connected hearing loss was entitled to de novo review 
because of a recent change in the law.  The Board then 
reopened and remanded the claim for further development.  In 
an October 1999 RO rating decision, service connection was 
established and a 10 percent rating was assigned for anxiety 
secondary to hearing loss and tinnitus.  The veteran has not 
indicated any dissatisfaction with the assigned rating and 
therefore the issue is no longer before the Board.  If the 
veteran is not satisfied with the assigned rating, he is 
reminded that he must submit a notice of disagreement within 
one year of the date of issuance of the October 1999 RO 
decision.

In an October 1998 RO rating decision, the RO continued a 
noncompensable rating for hearing loss with tinnitus and 
denied a claim for service connection for vertigo secondary 
to tinnitus.  In November 1998, the veteran's representative 
submitted a general notice of disagreement referring to the 
October 1988 rating decision.  At the May 1999 hearing, 
vertigo was discussed along with tinnitus as an aspect of the 
veteran's service-connected hearing loss.  In the October 
1999 rating decision, the rating for hearing loss was 
increased, and service connection was granted for anxiety.  
Vertigo was no longer carried forward as a nonservice-
connected disability, though it is not discernible from the 
rating decision into which of the service-connected 
disabilities (if any) the vertigo was assimilated.  This 
matter is referred to the RO for clarification.

In an October 1999 rating action, a 20 percent rating was 
assigned for the left shoulder condition for the entire 
appeal period.  Inasmuch as a higher evaluation is 
potentially available, and as the issue of an increased 
rating was already in appellate status at the time of the 
October 1999 rating action, the Board will consider 
entitlement to an increased rating for a right shoulder 
disability for the entire appeal period.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  All relevant evidence for equitable disposition of the 
claim has been obtained to the extent possible.

2.  The veteran's service-connected left (minor) shoulder 
condition is currently manifested by tenderness to palpation, 
active forward arm raising (flexion) to 150 degrees, active 
sideward arm raising (abduction) to 120 degrees, passive 
external rotation to 80 degrees, passive internal rotation to 
60 degrees, and passive abduction to 90 degrees. 

3.  There is additional functional impairment due to pain and 
weakness that approximates limitation of motion of the minor 
arm to 25 degrees from the side.


CONCLUSION OF LAW

The criteria for a 30 percent rating for the left shoulder 
are met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.41, 4.45, 4.59, 
§ 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

I.  Factual Background

The veteran's service medical records indicate that he 
injured his left shoulder with probable minimal shoulder 
separation.  According to an April 1954 VA examination 
report, the veteran is right-handed.  The examination report 
reflects minimal separation of the acromioclavicular joint 
with irregularity of the distal aspect of the clavicle.  The 
veteran reported pain, weakness, and limitation of use of the 
left arm.  

In April 1954, service connection was established for 
residuals of separation of the left acromioclavicular joint 
and a 10 percent rating was assigned under Diagnostic Code 
5203-738.

X-rays of the left shoulder and left elbow in November 1988 
were normal according to Dr. McCarthy of Weirton Medical 
Center.  The claims file reveals that Dr. McCarthy treated 
the veteran for various health complaints several times 
during the 1980s.   
 
A February 1989 VA examination report notes complaint of left 
arm pain and weakness.  The veteran reported that 
dislocations occurred several times per year.  The examiner 
found some discomfort on backward extension of the left arm, 
but otherwise no problems.  X-rays were within normal limits.  

In a March 1989 rating decision, a 10 percent rating was 
continued.  

In September 1989, the veteran requested an increased rating 
for the left shoulder because of claimed loss of strength of 
the left arm.  In February 1990, the RO denied the claim and 
the veteran appealed.  

During a hearing before an RO hearing officer in June 1991, 
the veteran testified that he still experienced shoulder 
pain, arm weakness and occasional shoulder dislocations.  He 
said that he used Percocet and Motrin for pain and that he 
could drive a car without problems.  He and his spouse 
testified that activity caused added pain and that he had 
arthritis in the left shoulder.

During a February 1992 VA joints examination, the examiner 
found that the left shoulder tilted forward and that there 
was marked biceps and triceps weakness on the left with 
minimal atrophy of the biceps-triceps muscles.  There was no 
swelling but there was some left shoulder slope and 
instability and loss of function of the left shoulder.  
Flexion was to 140 degrees, extension was to zero degrees, 
rotation was to 65 degrees externally and internally, and 
abduction was to 140 degrees.  The examiner found the above 
impairments to be residuals of separation of the 
acromioclavicular joint.  The examiner also gave a diagnosis 
of degenerative joint disease of the left shoulder secondary 
to residuals of separation.

VA and private clinical records received subsequent to the 
February 1992 VA examination but prior to a February 1996 
hearing are not pertinent to the issue on appeal.

In February 1996, the veteran testified before the 
undersigned member of the Board that he still took Percocet 
and Motrin for shoulder pain, could not sleep on the left 
shoulder, wore a cervical collar occasionally and wore the 
left arm in a sling during dislocations of the left shoulder 
socket.  He said that he did not have full use and strength 
of the left shoulder.  He recalled that in 1992 a doctor told 
him that he had instability of the shoulder and would 
eventually need arthroscopic surgery.  He testified that he 
was retired and that he could not hold his fishing rod in the 
left hand. 

As noted in the introduction, in April 1997, the Board 
remanded the case to the RO for additional development.  
Recent VA clinical records were requested along with a fresh 
VA orthopedic examination.  Pursuant to the remand, a VA X-
ray report dated in September 1991 was received.  The X-ray 
report reflected that there was new bone growth around the 
acromion on the left.  No other pertinent VA report was 
located.

In April 1998, the veteran underwent a VA joints examination 
for the left shoulder.  During the examination, the veteran 
reported flare-ups of pain that occurred every week and 
continued pain and weakness in the left shoulder.  He 
reported that routine activities such as dressing himself 
were more difficult because of the shoulder disability.  The 
examiner noted that the left acromioclavicular joint was 
visibly prominent, as compared to the right.  There was 
tenderness to palpation on the left.  The examiner noted that 
active range of motion was to 150 degrees of forward flexion.  
Abduction in the scapular plane was to 120 degrees.  Passive 
range of motion in external rotation was to 80 degrees and 
internal rotation was to 60 degrees.  Abduction was to 90 
degrees.  He did have a positive cross-chest abduction sign 
and a positive Hawkins sign for impingement.  There was 
tendon tenderness with Yergason's test.  He had 4/5 strength 
in the deltoid, biceps, triceps, wrists, and fingers.  
Limitation of strength appeared to be related to pain.  X-
rays showed significant acromioclavicular arthrosis with 
spurring, changes of the humeral head, and osteophytes in the 
glenohumeral joint.  The examiner noted the possibility of 
rotator cuff tear and recommended further analysis for that 
condition.  The examiner expressed an opinion that the 
current condition was related to the service-connected 
shoulder condition and that the disability had a significant 
effect on the veteran's ability to perform day-to-day and/or 
routine tasks.  

An August 1998 VA addendum opinion restated the above 
findings.

In November 1998, the veteran testified before an RO hearing 
officer that he tripped and fell during active service and 
injured his left shoulder.  He recalled that he was examined 
in September 1991 by Dr. Gabbney [sic].

In October 1999, the RO assigned a 20 percent rating for the 
left shoulder under Diagnostic Code 5299-5203 effective from 
November 1988.  

II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1999).  Any reasonable doubt that arises 
in considering the evidence must be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1999).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The rating schedule envisions that disabilities will be rated 
on the basis of functional impairment.  Weakness is 
considered as important as limitation of motion and a part 
that becomes painful on use must be regarded as seriously 
disabled.  It is the intent of the rating schedule to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Moreover, 38 C.F.R. 
§ 4.45 specifically addresses less movement than normal, 
tendon tie-up, more movement than normal and weakened 
movement.  See 38 C.F.R. §§ 4.40, 4.45.  In DeLuca v. Brown, 
8 Vet. App. 202 (1995), the U.S. Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that a disability may be evaluated apart from the rating 
schedule and granted an increased rating on the basis of 
impairment envisioned under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.

Because the maximum (20 percent) rating has been assigned for 
the left shoulder under Diagnostic Code 5299-5203 for the 
entire appeal period, the Board's inquiry will be limited to 
whether there is a basis for any higher rating under any 
other diagnostic code. 

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I (1999).

Degenerative arthritis (hypertrophic or osteoarthritis) when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200 etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5003 (1999).  Arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(1999).

A 30 percent rating is assigned where there is intermediate 
ankylosis of the scapulohumeral articulation of the minor 
side, defined as abduction limited to 60 degrees.  A 40 
percent rating is assigned where there is unfavorable 
ankylosis, defined as abduction limited to 25 degrees of the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (1999).

A 30 percent rating is assigned where there is limitation of 
motion of the minor arm to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (1999).

A 40 percent evaluation is assigned where there is fibrous 
union of the humerus of the minor arm.  A 50 percent rating 
is warranted for non-union of the humerus.  A 70 percent 
rating is warranted for loss of the head of the humerus of 
the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202 
(1999).

The veteran's service-connected left (minor) shoulder 
condition is currently manifested by tenderness to palpation, 
active forward arm raising (flexion) to 150 degrees, active 
sideward arm raising (abduction) to 120 degrees, passive 
external rotation to 80 degrees, passive internal rotation to 
60 degrees, and passive abduction to 90 degrees.  There is 
evidence of pain on motion, tendon tenderness, instability 
and muscle weakness.

In this case, the clinical evidence summarized above does not 
reflect ankylosis of the scapulohumeral articulation (with 
the arm and shoulder blade moving as one piece).  All recent 
VA and private examinations show that the veteran is able to 
raise the minor arm to approximately 150 degrees in the 
forward plane (flexion) and to 120 degrees in the scapular 
plane (abduction as shown in 38 C.F.R. § 4.71, Plate I).  The 
Board concludes that the criteria for a 30 percent rating 
under Diagnostic Code 5200 or DC 5201 are not met. 

Neither do the symptoms warrant a 40 percent or greater 
rating under Diagnostic Code 5202.  None of the X-ray or 
other examinations has revealed fibrous union of the humerus.  
The evidence does not show fibrous union or non-union of the 
humeral head. 

The Board recognizes that functional limitation due to pain 
must be accounted for in evaluating disabilities on the basis 
of limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this case, the veteran has reported recurring 
dislocation, pain and weakness of the left shoulder.  The 
objective evidence shows that there is pain both in 
tenderness to palpation and on motion, and that there is 
weakness, demonstrated by 4/5 strength in associated muscles.  
The evidence also indicates possible rotator cuff tear 
related to the service-connected disability.  Moreover, the 
examiner has opined that the veteran's disability has had a 
significant effect on his ability to perform routine tasks.  
The question is whether all of these manifestations been 
accounted for in the 20 percent rating assigned under 
Diagnostic Code 5203.  Given the additional functional 
impairment shown in this case, an increased evaluation on the 
basis of 38 C.F.R. §§ 4.40 and 4.45 is warranted.  The Board 
finds that the disability warrants the next higher rating 
available under Diagnostic Code 5201, for functional 
impairment approximating limitation of motion of the left arm 
to 25 degrees.  This is to recognize the additional 
impairment noted on VA examination which showed weakness and 
mild atrophy of the musculature and specifically attributed 
these to the service-connected disability.

The Board also finds that this case does not involve an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards.  Thus, referral of 
the case to appropriate VA officials for consideration of an 
extra-schedular rating is not warranted.  38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).  
There have been no recent hospitalizations for this condition 
and there is no medical evidence of marked interference with 
the veteran's employment in recent years due to a left 
shoulder disability.  The Board notes that the veteran is 
retired.  

In addition, because the criteria for a rating greater than 
30 percent have not been met at any time during the appeal 
period, a staged rating is not proper.  See Fenderson v. 
West, 12 Vet. App. 119, 126-7 (1999).  


ORDER

A 30 percent rating for a left shoulder condition is granted, 
subject to the laws and regulations concerning the payment of 
monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

